PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/116,160
Filing Date: 9 Dec 2020
Appellant(s): Neustar, Inc.



__________________
Ross G. Hicks (REG. NO. 56,374)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/25/2022 appealing from the Office Action mailed 08/25/2021.

Every ground of rejection set forth in the Office action dated 08/25/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The examiner is not able to find support for selecting a communications channel based on a rule, and the rule is based on modifications to the branding elements by the communications channel.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2 and 13, the claim limitation recites “the rule is based, at least in part, on modifications to the branding elements by the communications channel” in lines 1-2, which renders the claim vague and indefinite.  The examiner is unable to determine the scope of the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-12, and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Rensburg et al. (US 9,203,954 B1), hereinafter Van Rensburg, in view of Hammad et al. (US 2010/0274689 A1), hereinafter Hammad.
Regarding claim 1, Van Rensburg discloses 
A method comprising:
receiving, by a display optimization engine platform (cloud phone system server 306, FIG. 3), from an enterprise an indication of a requested communication between the enterprise (caller’s device 102, FIG. 1) and a communications device associated with a consumer of the enterprise (callee’s device 104, FIG. 1)(Col. 4, lines 65-66: the cloud phone system server can receive an incoming call at incoming call handler);
	in response to receiving the requested communication, perform the following:
	selecting, by the display optimization engine platform, from a database (database 310/304, FIG. 3), branding elements (conventional Caller ID information/enhanced Caller ID information) associated with the enterprise (Col. 5, lines 17-20: identify conventional Caller ID information in conventional Caller ID database and a plurality of enhanced Caller ID information items pertaining to the identified caller stored in another database), the selecting being based at least in part on characteristics of the consumer (attributes of the callee) (Col. 2, lines 24-27: selection of enhanced Caller ID information about the caller delivered to the callee can be based on one or more attributes of the callee);
	sending, by the display optimization engine platform, the branding elements to the communications channel for rendering on the communications device with the requested communication (Col. 4, lines 17-19: delivering the selected enhanced Caller ID information item(s) to electronic communications device of the callee).

Van Rensburg does not explicitly disclose
	selecting, by the display optimization engine platform, a communications channel for provision of the branding elements based on a rule.

However, Hammad discloses
	selecting, by the display optimization engine platform, a communications channel for provision of the branding elements based on a rule (page 11, [0132]: select a delivery channel based on predetermined rules).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of Hammad to Van Rensburg, because Van Rensburg discloses delivering information to callee/user (Col. 4, lines 17-19) and Hammad further suggests select a delivery channel for delivery to user (page 11, [0132]).
	One of ordinary skill in the art would be motivated to utilize the teachings of Hammad in the Van Rensburg system in order to make delivery more efficient as suggested by Hammad (page 1, [0004]).

Regarding claim 8, Van Rensburg and Hammad disclose the method described in claim 1.  Van Rensburg and Hammad further disclose 
selecting the branding elements is further based, at least in part, on characteristics associated with the communication channel (Hammad: page 11, [0131]: select a delivery channel based on both reachability and cost criteria).  Therefore, the limitations of claim 8 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 9, Van Rensburg and Hammad disclose the method described in claim 1.  Van Rensburg and Hammad further disclose 
selecting the branding elements is further based, at least in part, on capabilities of the communications device (Hammad: page 11, [0129]: select a delivery channel based on the current reach-ability or availability of a user device to receive an alert message through the channel).  Therefore, the limitations of claim 9 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 10, Van Rensburg and Hammad disclose the method described in claim 1.  Van Rensburg further discloses 
the requested communication is a telephone call (Col. 4, lines 65-66: the cloud phone system server can receive an incoming call at incoming call handler) or a Voice Over IP (VoIP) call.

Regarding claim 11, Van Rensburg and Hammad disclose the method described in claim 1.  Van Rensburg and Hammad further disclose 
the requested communication is a text message or a multimedia message (Hammad: page 11, [0134]: notification server computer generates an alert message for delivery to the user).  Therefore, the limitations of claim 11 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 12, the limitations of claim 12 are rejected in the analysis of claim 1 above, and this claim is rejected on that basis.

Regarding claims 19-22, the limitations of claims 19-22 are rejected in the analysis of claim 8-11 respectively and these claims are rejected on that basis.
	
	
Claims 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Rensburg in view of Hammad, and further in view of Ross et al. (US 9,432,929 B1), hereinafter Ross.
Regarding claim 3, Van Rensburg and Hammad disclose the method described in claim 1.  Van Rensburg and Hammad do not explicitly disclose 
the rule is based, at least in part, on a routing efficiency of the communication channel.

However, Ross discloses 
	the rule is based, at least in part, on a routing efficiency of the communication channel (Col. 31, lines 18-20: selecting channels for communications based on network latency data and cost data).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of Ross to Van Rensburg and Hammad, because Van Rensburg and Hammad disclose delivering information to callee/user (Van Rensburg: Col. 4, lines 17-19) and Ross further suggests select a delivery channel for delivery to user based on network latency data (Col. 31, lines 18-20).
	One of ordinary skill in the art would be motivated to utilize the teachings of Ross in the Van Rensburg and Hammad system in order to select the most suitable channel for delivery.

Regarding claim 14, the limitations of claim 14 are rejected in the analysis of claim 3 above, and this claim is rejected on that basis.

Claims 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Rensburg in view of Hammad, and further in view of Green et al. (US 2016/0066246 A1), hereinafter Green.
Regarding claim 4, Van Rensburg and Hammad disclose the method described in claim 1.  Van Rensburg and Hammad further disclose 
selecting a plurality of communications channels for provision of the branding elements based on the rule (Hammad: page 11, [0132]: select one or more delivery channels based on predetermined rules).  

Van Rensburg and Hammad do not explicitly disclose 
	wherein the sending the branding elements includes sending the branding elements using the plurality of communications channels for simultaneous rendering on the communications device.

However, Green further discloses 
	sending message using plurality of communications channels simultaneously (page 4, [0036]: select and route the message to the destination on multiple communication channels simultaneously).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of Green to Van Rensburg and Hammad, because Van Rensburg and Hammad disclose delivering information to callee/user (Van Rensburg: Col. 4, lines 17-19) and Green further suggests select and route message to user on multiple communication channels simultaneously (page 4, [0036]).
	One of ordinary skill in the art would be motivated to utilize the teachings of Green in the Van Rensburg and Hammad system in order to provide more reliable delivery of messages as suggested by Green (page 1, [0002]).

Regarding claim 15, the limitations of claim 15 are rejected in the analysis of claim 4 above, and this claim is rejected on that basis.

Claims 5, 6, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Rensburg in view of Hammad, and further in view of Chaudhri et al. (US 2013/0325922 A1).
Regarding claim 5, Van Rensburg and Hammad disclose the method described in claim 1.  Van Rensburg and Hammad do not explicitly disclose 
the communications device includes a plurality of communications devices, each of the plurality communications device being associated with the consumer, and
	wherein the sending the branding elements includes sending the branding elements to the plurality of communications devices.

However, Chaudhri does not explicitly disclose 
the communications device includes a plurality of communications devices, each of the plurality communications device being associated with the consumer (page 4, [0034]: multiple devices of a single user), and
	wherein the sending the branding elements includes sending the branding elements to the plurality of communications devices (page 4, [0034]: send notifications to multiple devices of a single user).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of Chaudhri to Van Rensburg and Hammad, because Van Rensburg and Hammad disclose delivering information to callee/user (Van Rensburg: Col. 4, lines 17-19) and Chaudhri further suggests send notifications to multiple devices of the user (page 4, [0034]).
	One of ordinary skill in the art would be motivated to utilize the teachings of Chaudhri in the Van Rensburg and Hammad system in order to increase the probability that a user would see the notification as soon as possible.

Regarding claim 6, Van Rensburg and Hammad disclose the method described in claim 1.  Van Rensburg and Hammad further disclose 
the rule is a composite rule based on a combination of individual rules (Hammad: page 11, [0132]: select one or more delivery channels based on predetermined rules).  Therefore, the limitations of claim 6 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claims 16 and 17, the limitations of claims 16 and 17 are rejected in the analysis of claims 5 and 6 respectively and these claims are rejected on that basis.

	
Claims 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Rensburg in view of Hammad, and further in view of George et al. (US 2020/0374248 A1), hereinafter George.
Regarding claim 7, Van Rensburg and Hammad disclose the method described in claim 1.  Van Rensburg and Hammad 
the rule includes logic based on one or more of artificial intelligence-based decision making or learned experience.

However, George discloses 
the rule includes logic based on one or more of artificial intelligence-based decision making or learned experience (page 2, [0017]: determine a communication channel by which the second content item is delivered based on a pre-trained machine-learning model).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of George to Van Rensburg and Hammad, because Van Rensburg and Hammad disclose delivering information to callee/user (Van Rensburg: Col. 4, lines 17-19) and George further suggests determine a channel for delivery based on a pre-trained machine-learning model (page 2, [0017]).
	One of ordinary skill in the art would be motivated to utilize the teachings of George in the Van Rensburg and Hammad system in order to select the most suitable channel for delivery.

Regarding claim 18, the limitations of claim 18 are rejected in the analysis of claim 7 above, and this claim is rejected on that basis.

(2) Response to Argument
	A.  The Examiner Errs in Rejecting Claims 2 and 13 under 35 U.S.C. § 112(a) as Failing to Comply with the Written Description Requirement
a.  Appellant argued that i. claims 2 and 13 are original claims are presumed to be self-supporting and ii. Paragraph [0042] of the specification provides exemplary support for claims 2 and 13.
In response to appellant’s argument, i. MPEP 2163 Section I explains, “that does not mean that all originally-filed claims have adequate written support.  The specification must still be examined to assess whether an originally-filed claim has adequate support in the written disclosure and/or the drawings.”   ii. As the examiner understands what the applicant’s disclosure is, for example, in paragraph [0026] of originally filed specification, the selection of the communication channel is to provide the best experience with the best branding elements.  The communication channel is going to be selected to transmit branding element.  The rule doesn’t change, it is fixed.  The rule selection of the communication channel is based on the communication channel limitations and what type of branding elements can go out.  The rule itself is not based on modification of the branding element but the selection made by the rule based on the condition of the communication channel.  In paragraph [0042] of originally filed specification, “In another rule, different communication channels may impose their own publishing restrictions on branding content.  Thus, a publishing restrictions of a particular communication channel that reduces the bit content of a logo may not be chosen in a situation of a logo that requires high fidelity transfer for proper recognition by a consumer” emphasis added by the appellant, the sentence discloses rule selection of the channel but not the rule itself.  The rule is not based on modifications to the branding elements by the communication channel; the rule selection of the communication channel is based on the modification.   

	B.  The Examiner Errs in Rejecting Claims 2 and 13 under 35 U.S.C. § 112(b) as Being Indefinite for Failing to Particularly Point Out and Distinctly Claim the Invention
a.  Appellant argued that given the definiteness of the recited features of claims 2 and 13, the 112(b) rejection of claims 2 and 13 is clear error.
In response to appellant’s argument, the specification discloses the rule makes the selection of communication channel, the selection of communication channel based on changes that the communication channel makes.  In paragraph [0042] of originally filed specification, “In another rule, different communication channels may impose their own publishing restrictions on branding content.  Thus, a publishing restrictions of a particular communication channel that reduces the bit content of a logo may not be chosen in a situation of a logo that requires high fidelity transfer for proper recognition by a consumer” emphasis added by the appellant, the sentence discloses rule selection of the channel but not the rule itself.  The rule is not based on modifications to the branding elements by the communication channel; the rule selection of the communication channel is based on the modification.   Claim 2 recites the rule is based on modifications to the branding elements by the communications channel.  There is a disparity between the disclosure and the claim, that renders the claim unclear.   

	C.  The Examiner Errs in Rejecting Claims 1, 3-12, and 14-22 under 35 U.S.C. § 103 over a Combination of Van Rensburg, Hammad and other References
1.  The Van Rensburg-Hammad Combination is Based on Impermissible Hindsight Since a POSA Would Not Seek Out the Teachings of Hammad, a Reference that is Irrelevant to Van Rensburg
	a.  Appellant argued absent impermissible hindsight, a POSA would have not had any reason to look at Hammad.
	In response to Appellant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Van Rensburg teaches transmit viewable data to user in outbound IP-based data packets (Col. 5, lines 52-67) and Hammad further suggests select a delivery channel for delivering viewable data to user based on rules (page 11, [0132]).  One of ordinary skill in the art would be motivated to utilize the teachings of Hammad in the Van Rensburg system in order to make delivery more efficient as suggested by Hammad (page 1, [0004]).  Specifically, Hammad explicitly discloses in paragraph [0004], “it would be desirable to improve upon existing alert messaging systems to make the delivery of alert messages more efficient and to optimize the use of system components in an alert messaging system.”  Therefore, the combination of Van Rensburg in view of Hammad is not based solely on knowledge gleaned from the applicant’s disclosure, but rather the desired to improve existing messaging system as disclosed by Hammad.  In other words, Hammad is proposing improving the existing system as disclosed by Van Rensburg by selecting an optimal delivery channel to deliver information to user (page 10, [0126]).

2.  The Van Rensburg-Hammad Combination is Also Improper As It is Based on Teachings That Are Not Actually Taught by Van Rensburg 
	a. Appellant argued The Office Action argues that Van Rensburg discloses “delivery information to callee/user”.  This is not correct.  Instead, reference Van Rensburg discloses the much narrower “delivering enhanced caller ID information to callee/user.”
	In response to Appellant’s argument, Van Rensburg teaches “delivery enhanced caller ID information to callee/user” (Col. 4, lines 17-19), it also covers “delivery information to callee/user”.  The examiner does not see how it is incorrect to use the much narrower “delivering enhanced caller ID information to callee/user” of Van Rensburg to disclose the argued “delivery information to callee/user”.
	b.  Appellant argued since reference Hammad discloses selecting a delivery channel for text messages, a POSA would not find any useful connection between the two references, absent using the impermissible hindsight provided by the instant application.
	In response to Appellant’s argument, Van Rensburg teaches transmit viewable data to user in outbound IP-based data packets (Col. 5, lines 52-67) and Hammad further suggests select a delivery channel for delivering viewable data to user based on rules (page 11, [0132]).   Furthermore, Van Rensburg discloses, in Col. 5 lines 52-67, deliver the selected enhanced Caller ID information items to an electronic communications device of the callee; the selected enhanced Caller ID information items in one or more outbound IP-based data packets sent to the calllee’s electronic communications device by cloud phone system server(s); and add the selected enhanced Caller ID information items to one or more e-mail messages, one or more text messages, one or more SIP messages, one or more HTTP messages, or one or more other type of network messages sent by cloud phone system server(s).  Hammad discloses select SMS and email as delivery channels (page 7, [0093]); alert message may be sent to a user in the form of interactive voice response, instant message, voicemail, and the like (page 9, [0105]); select an optimal set of one or more delivery channels for sending alert messages (page 10, [0126]).  Both references disclose transmitting information using messages or email.
Hammad explicitly discloses in paragraph [0004], “it would be desirable to improve upon existing alert messaging systems to make the delivery of alert messages more efficient and to optimize the use of system components in an alert messaging system.”  Therefore, the combination of Van Rensburg in view of Hammad is not based solely on knowledge gleaned from the applicant’s disclosure, but rather the desired to improve existing messaging system as disclosed by Hammad.  In other words, Hammad is proposing improving the existing system as disclosed by Van Rensburg by selecting an optimal delivery channel to deliver information to user (page 10, [0126]).

3.  Dependent Claims 3-11 and 14-22
a.  Appellant argued claims 3-11 and 14-22 depend from independent claims 1 and 12, and are patentable for at least the same reasons as the independent claim from which they depend and further in view of their respective features.
	In response to appellant’s argument, the argument regarding to claims 3-11 and 14-22 is based on the dependency on claims 1 and 12.  Same response to claims 1 and 12 above are applied here.

4.  Dependent Claim 9 and 20
	a.  Appellant argued Hammad does not teach or suggest the feature “wherein selecting the branding elements is further based, at least in part, on capabilities of the communication device.”
	In response to appellant’s argument, Hammad discloses selecting a delivery channel based on the current reachability or availability of a user device to receive an alert message through the channel (page 11, [0129]).  The examiner views current reachability or availability of a user device represents current capability of the user device.  According to Merriam-Webster Dictionary (https://www.merriam-webster.com/dictionary/capability), definition of capability is the quality or state of being capable.  According to Oxford dictionary (https://www.lexico.com/en/definition/capability), definition of capability is the power or ability to do something.  The user device’s current reachability to receive an alert message is viewed as the user device’s ability/capability to receive an alert message.  
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
Kaylee Huang

/KAYLEE J HUANG/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        
Conferees:
/LIANG CHE A WANG/Primary Examiner, Art Unit 2447         
                                                                                                                                                                                               /JOHNNY B AGUIAR/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.